DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on December 27, 2021.

Drawings
3.	The drawings were received on February 14, 2020.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 2, 4-11 and 13-17 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power distribution circuit comprising; 
 	a semiconductor switch; 
a current shunt connected to said semiconductor switch; 
and configured to limit a current through the current shunt with the magnitude of precision of the current limiter being dependent on the one of the operational amplifier and the comparator and being in the range of + or - 3 Amps;
  	an on status detector connected to said semiconductor switch and an on status output line such that a semiconductor on signal is output on said on status output line when said semiconductor switch is on; 
 	a controller connected to an input power source and to a-the control input of said semiconductor switch; and 
 	an overcurrent detection circuit connected to said input power source, said semiconductor switch, and an overcurrent status circuit such that said overcurrent detection circuit is capable of detecting an overcurrent fault in said semiconductor switch.

Regarding claims 2 and 7-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A power distribution circuit comprising; 
 	 	a semiconductor switch; 
 	 	a current shunt connected to said semiconductor switch; 
 	 	a current limit circuit comprising one of an operational amplifier and a comparator, the current limit circuit being connected to a control input of the and configured to limit a current through the current shunt with the magnitude of precision of the current limiter being dependent on the one of the operational amplifier and the comparator and being less than or equal to 20% of a nominal current limit; 
 	 	an on status detector connected to said semiconductor switch and an on status output line such that a semiconductor on signal is output on said on status output line when said semiconductor switch is on; 
 	 	a controller connected to an input power source and to the control input of said semiconductor switch; and 3125523US01; 67036-1014PUS1 
 	an overcurrent detection circuit connected to said input power source, said semiconductor switch, and an overcurrent status circuit such that said overcurrent detection circuit is capable of detecting an overcurrent fault in said semiconductor switch.

Regarding claims 13-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method for controlling a switching circuit comprising the steps of; 
 	detecting an overcurrent status of said at least one switching component; 
 	limiting a current through the at least one switching component in response to detecting an overcurrent status of said at least one switching component using a current limit circuit by applying a current limit having a precision of less than or equal to 20% of a nominal current limit; and 
 	overriding a detected on status of said at least one switching component when an overcurrent status is detected.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838